COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-15-00262-CV


EVERBANK                                                           APPELLANT

                                         V.

JOHN GRANGER, III                                                   APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-001373-2

                                     ------------

    SUBSTITUTED MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We withdraw our September 24, 2015 memorandum opinion and judgment

and substitute the following.

      We have considered appellant’s “Motion To Dismiss With Prejudice.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f). Costs of the appeal shall be

      1
       See Tex. R. App. P. 47.4.
paid by the party incurring the same, for which let execution issue. See Tex. R.

App. P. 42.1(d).

                                                 /s/ Bonnie Sudderth
                                                 BONNIE SUDDERTH
                                                 JUSTICE


PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: October 8, 2015




                                   2